1    Scott E. Gizer, Esq., Nevada Bar No. 12216
      sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
      slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        U.S. BANK, N.A., AS TRUSTEE,               Case No.: 2:21-cv-00339-GMN-VCF
19
        SUCCESSOR IN INTEREST TO
        WACHOVIA BANK NATIONAL                      STIPULATION AND PROPOSED
20
        ASSOCIATION, AS TRUSTEE FOR GSAA            ORDER EXTENDING DEFENDANT
        HOME EQUITY TRUST 2005-11, ASSET-           CHICAGO TITLE INSURANCE
21
        BACKED CERTIFICATES, SERIES 2005-           COMPANY’S TIME TO RESPOND
        11,                                         TO MOTION FOR REMAND [ECF
22
                                                    No. 7] AND MOTION FOR FEES AND
                            Plaintiff,              COSTS [ECF No. 8]
23
                     vs.                            (Third Request)
24
        FIDELITY NATIONAL TITLE GROUP,
25
        INC., et al.,
26
                            Defendants.
27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     618780.1
1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff U.S. Bank
2    N.A. (“U.S. Bank”) (collectively, the “Parties”), by and through their counsel of record, hereby
3    stipulate and agree as follows:
4               1. On February 26, 2021, U.S. Bank filed its Complaint in the Eighth Judicial District
5                  Court, Case No. A-21-830198-C [ECF No. 1-1];
6               2. On February 26, 2021, Chicago Title filed a Petition for Removal to this Court [ECF
7                  No. 1];
8               3. On March 30, 2021, U.S. Bank filed a Motion for Remand [ECF No. 7] and Motion
9                  for Costs and Fees [ECF No. 8];
10              4. On April 9, 2021, Chicago Title filed a Stipulation and Proposed Order extending
11                 Chicago Title’s time to respond to the Motion for Remand and Motion for Fees and
12                 Costs to May 5, 2021;
13              5. On May 3, 2021, Chicago Title filed a Stipulation and Proposed Order extending
14                 Chicago Title’s time to respond to the Motion for Remand and Motion for Fees and
15                 Costs to June 2, 2021
16              6. Chicago Title’s deadline to respond to U.S. Bank’s Motion for Remand and Motion
17                 for Costs and Fees is currently June 2, 2021;
18              7. Chicago Title’s counsel is requesting an extension until June 16, 2021, to file its
19                 response to the pending Motion for Remand and Motion for Costs and Fees;
20              8. Chicago Title requests a further extension of time to respond to the Motion for
21                 Remand and Motion for Costs and Fees to afford Chicago Title additional time to
22                 respond to the legal arguments set forth in U.S. Bank’s motions;
23              9. U.S. Bank does not oppose the requested extension;
24              10. This is the third request for an extension which is made in good faith and not for
25                 purposes of delay;
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     618780.1
1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to U.S. Bank’s Motion
2    for Remand [ECF No. 7] and Motion for Costs and Fees [ECF No. 8] is hereby extended through
3    and including June 16, 2021.
4

5    Dated: May 27, 2021                          EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:       /s/-- Sophia S. Lau
7                                                         SCOTT E. GIZER
                                                          SOPHIA S. LAU
8                                                         Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
9

10   Dated: May 27, 2021                          SINCLAIR BRAUN LLP
11                                                By:       /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
12
                                                          Attorneys for Defendant CHICAGO TITLE
                                                          INSURANCE COMPANY
13

14
     Dated: May 27, 2021                          WRIGHT FINLAY & ZAK, LLP
15
                                                  By:      /s/-Christina V. Miller
16                                                        DARREN T. BRENNER
                                                          CHRISTINA V. MILLER
17                                                        Attorneys for Plaintiff U.S. BANK
                                                          NATIONAL ASSOCIATION
18

19

20
                                                 IT IS SO ORDERED.

21                                               Dated this ____
                                                             27 day of May, 2021

22

23
                                                 ___________________________
24                                               Gloria M. Navarro, District Judge
                                                 UNITED STATES DISTRICT COURT
25

26

27

28
                                                      2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     618780.1
1

2                                        CERTIFICATE OF SERVICE
3

4               I hereby certify that on May 27, 2021, I electronically filed the foregoing with the Clerk
5    of the Court using the CM/ECF system which will send notification of such filling to the
6    Electronic Service List for this Case.
7               I declare under penalty of perjury under the laws of the United State of America that the
8    foregoing is true and correct.
9

10

11                                                  /s/ D’Metria Bolden
                                                     D’METRIA BOLDEN
12
                                                     An Employee of EARLY SULLIVAN
13                                                   WRIGHT GIZER & McRAE LLP

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     618780.1
